Caton, C. J. The only question in the case is as to the sufficiency of the following certificate of acknowledgment to a deed offered in evidence by the plaintiff: “STATE OE ILLINOIS, ) SCHUYKEK COUNTY, ) ss “This day, personally appeared before the undersigned, a justice of the peace in and for said county, Henry M. Trabue, who is personally to said justice to be the real person who executed the foregoing deed of conveyance, and who there, before said justice, acknowledged that he signed, sealed and delivered said deed, freely and voluntarily, for the uses and purposes therein contained. “ Given under my hand and seal, this 14th day of July, 1834. “WILLIS O’NEAL, [l. s.]“ The objection to the certificate is that the word known is omitted, after the word “ personally,” and in its place a blank is left; that is to say, that the officer does not certify that he personally knew that the person who made the acknowledgment, was the grantor named in the deed. We' must undoubtedly be able to learn this fact from the certificate, or it is defective. It is certainly true that the officer has not stated this fact in this certificate. It is the statement of this knowledge which he has omitted. Whether he omitted this because he had not such knowledge, or because of carelessness, we cannot know. Even if it were impossible to fill this blank with any other word or set of words, and make sense, except the word known, we should not be authorized so to fill the blank, for .then we should do what the law has required the certifying officer to do. But it is in fact as' easy to fill the blank so as to make the certificate and acknowledgment void, as to so fill it as to make them good. Who shall say that if the officer had filled the blank with a statement of the truth, he would not have inserted words negativing the fact that he had a personal knowledge of the identity of the grantor % But the simple truth is, we have no right to fill the blank at all. We might as well help out any other important part of the certificate by a favorable supposition or intendment, as this. We agree with the Circuit Court that the certificate is insufficient, and its judgment must be affirmed. Judgment affirmed.